Appeals by Art Matsis from (1) an order of the Family Court, Rockland County, dated December 29, 1977, which, in a support proceeding, awarded Rose Matsis a counsel fee of $300 and (2) a further order of the same court, dated January 6, 1978, which awarded the Rockland County Department of Social Services $1,650. Order dated December 29, 1977, affirmed, without costs or disbursements. Order dated January 6, 1978 reversed, on the law, without costs or disbursements, and proceeding remanded to the Family Court, Rockland County, for a further hearing and a new determination as to the amount of arrears. While this court finds no merit in the appellant’s contention that the disparity between the amount of the temporary order of support and the final order requires a reduction in arrears, he is also claiming that the Probation Department failed to credit him with three payments made to his wife. It does not appear from the record before us that the appellant was given a hearing on the question of the amount of arrears. In view of the existence of a factual dispute, he is entitled to a hearing (see Matter of Moscato v Moscato, 50 AD2d 894). We have considered the appellant’s contentions with respect to the counsel fee and find them to be without merit. Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.